 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6
 7    UZMA SHAH et al.,                                   Case No. C18-1345RSM

 8                   Plaintiffs,                          ORDER GRANTING UNOPPOSED
                                                          MOTIONS RE: REPLY BRIEFING
 9                        v.
10
      UNITED STATES CITIZENSHIP
11    & IMMIGRATION SERVICES, et al.,
12                   Defendants.
13
            This matter comes before the Court on the parties’ Unopposed Motions re:
14
     responsive/reply briefing on summary judgment. Dkts. #32 and #34. After reviewing the
15
16   briefing of both parties, the Court concludes that the requested relief is warranted, but notes that

17   Plaintiffs did not follow the procedures of Local Civil Rule 7(j) for seeking relief from a
18
     deadline. An untimely, opposed motion for extension of time would not have been granted, and
19
     Plaintiffs’ counsel is advised to adhere to this and all other local rules in the future. In any
20
     event, the Court finds and ORDERS that the parties’ Unopposed Motions, Dkts. #32 and #34,
21
22   are GRANTED. The Court will consider Plaintiffs’ late response/reply brief, Dkt. #33, and
23   Defendants are granted leave to file a reply brief no later than today, November 15, 2019.
24
            DATED this 15th day of November, 2019.
25
26
27                                                 A
                                                   RICARDO S. MARTINEZ
28                                                 CHIEF UNITED STATES DISTRICT JUDGE



     ORDER GRANTING UNOPPOSED MOTIONS RE: REPLY BRIEFING - 1
